Citation Nr: 1744669	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  14-13 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative joint disease left hip currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION
 
The Veteran had active service from May 1986 to January 1994. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
 
The Veteran testified at a travel board hearing in March 2017 before the undersigned.  A copy of the transcript is associated with the Veteran's electronic claims file.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

At his March 2017 hearing the appellant raised the issue of entitlement to service connection for diabetes mellitus, secondary to left hip degenerative joint disease.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Board acknowledges that neither the Veteran's VBMS file nor his Virtual VA file includes a copy of the statement of the case.  Notably, however, other data bases, to include the Veterans Appeals Control and Locator System, indicate that the statement of the case was issued in February 2014.  Given that fact, given the presumption of regularity, [Under the presumption of regularity, "it is presumed that government officials 'have properly discharged their official duties.'" See Ashley v. Derwinski, 2 Vet. App. 307 (1992).], and given the fact that the appellant has raised no objection, the Board finds that it may exercise jurisdiction over this claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The appellant reports increased hip pathology since his last VA examination in December 2013.  The appellant further testified in March 2017, that he was receiving care for his left hip at the Fort McPherson VA Campus, as well as at the Decatur, Georgia VA Medical Center.  Given the passage of time since the last examination, and the lack of any pertinent records from the identified VA facilities the Board finds further development to be required to fulfill VA's duty to assist the claimant.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the appellant identify all health care providers who have treated his left hip degenerative joint disease since December 2013.  Thereafter, the RO is to conduct appropriate development to secure all identified records.  This specifically includes all pertinent records from the Fort McPherson VA Campus, as well as at the Decatur, Georgia VA Medical Center.  All records received should be associated with the Veteran's VBMS file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA orthopedic examination to consider the nature and extent of his left hip degenerative joint disease. The examiner must be provided access to all files in Virtual VA and VBMS, and he/she must specify in the examination report that these files have been reviewed.  The examiner must address any limitation of left hip motion, to specifically include the nature and extent of any restriction in the Veteran's passive range of motion, weight-bearing range of motion, and non-weight-bearing motion.  If the appellant reports flare ups the examiner must address in detail the frequency, duration, characteristics, severity, or functional loss due to flare ups. 

If any requested opinion cannot be answered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training. 

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. The RO must ensure that the examiner documented his/her consideration of the VBMS and Virtual VA data bases. If any report is deficient in any manner, the RO must implement corrective procedures at once.

4. Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This particularly includes the submission of medical opinion evidence showing that the Veteran's hip disability warrants a higher rating evaluation.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



